UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6079



GARY WILLIAMS,

                                           Petitioner - Appellant,

          versus


WARDEN, Wallens Ridge State Prison,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-03-448-7)


Submitted:   June 23, 2004                    Decided:   July 8, 2004


Before WILLIAMS, GREGORY, and DUNCAN, Circuit Judges.


Remanded by unpublished per curiam opinion.


Gary Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gary Williams seeks to appeal the district court’s order

denying relief on his petition for a writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254 (2000).     The district court dismissed

Williams’ petition in an order entered on November 12, 2003.

Williams’ notice of appeal, dated December 22, 2003, was received

in the district court on December 29, 2003.        In his notice of

appeal, Williams stated that he “only received [the district

court’s order] from Prison Staff on December 11.” Williams’ notice

of appeal was made within the period of time applicable for a

determination of excusable neglect or good cause under Rule 4(a)(5)

of the Federal Rules of Appellate Procedure and expressed his

desire to preserve his appeal.    See Myers v. Stephenson, 781 F.2d

1036, 1038-39 (4th Cir. 1986). Accordingly, we remand this case to

the district court for the limited purpose of permitting that court

to determine whether Williams has shown excusable neglect or good

cause warranting an extension of time for filing a notice of

appeal. The record, as supplemented, then will be returned to this

court for further consideration.

                                                            REMANDED




                                 - 2 -